DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1, line 5, recites “wherein the plurality of operation tools include one operation tool has:” which is grammatically awkward and should be changed to --wherein the plurality of operation tools includes one operation tool which has:--.
Claim 4, line 2, recites “wherein the plurality of operation tools include” which is grammatically awkward and should be changed to --wherein the plurality of operation tools include:--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the push-operating portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The push-operation portion from claim 1, line 6, is a part of one operation tool thus the push-operation portion from claim 4 cannot be referring to the structure from claim 1.
Claim 4 recites the limitation "the display" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The display portion from claim 1, line 7, is a part of one operation tool thus the display portion from claim 4 cannot be referring to the structure from claim 1.
Claim 4 recites the limitation "the symbol mark" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 3, recites “a shorter direction” which is indefinite because the claim does not make it clear what the direction is shorter than.  Should claim 5 be changed to --and in a direction shorter than the longitudinal direction--?
The term “small” in claim 6, line 10, is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as small may not be the same as what another person considers as small therefore the metes and bounds of the limitation cannot be determined.
Claim 7 recites the limitation "the traveling push-operation tool" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, lines 6-7, recites “wherein the small operation tool has the push-operating portion and does not have the display portion” which is indefinite because claim 7 further limits the traveling push-operating portion therefore it is unclear how the small operation tool can have the push-operating portion when the push-operating portion is a part of the traveling push-operating portion.  Also, the display portion is a part of the traveling push-operating portion and not the small operation tool.
Claim 8, lines 2-3, recites “the small operation tool is constituted of the plurality of push-operating portions arranged integrally” which is indefinite because it is unclear what the difference is between being arranged integrally from claim 8 and being arranged collectively from claim 6, line 13.  What exactly is the Applicant trying to claim?
Claim 11, line 3, recites “a side of the operator seat” which is indefinite because it is unclear what the difference is between the side of the operator seat from claim 11 and the side of the operator seat from claim 6, line 3.  Is the Applicant referring to the same side of the operator seat?
Claim 11 recites the limitation "the traveling push-operation tool" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Is the Applicant trying to refer to the traveling push-operating portion?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deere & Company Armrest Console Controls NPL (hereinafter referred to as Deere).
Regarding claim 6, Deere discloses a working vehicle comprising:
an operator seat (the object the user is sitting on in the video); and
an arm rest (the arm rest is shown in the video and the video is directed to arm rest controls) arranged to a side of the operator seat and provided with a surface on which a plurality of operation tools (the buttons and switches shown in the figure provided by the Applicant) are arranged,
wherein the plurality of operation tools include:
a traveling push-operating portion (10) to be operated **[for traveling]** by being pushed;
a working push-operating portion (18) to be operated **[for working]** by being pushed, and
wherein the working push-operating portion includes a small operation tool (18) having:
a plurality of push-operating portions (there are a plurality of 18s) formed smaller than the traveling push-operating portion and arranged collectively (see the figure provided by the Applicant and the size difference shown in the video).
Regarding claim 7, Deere discloses that the traveling push-operation tool has:
a push-operating portion (10); and
a display portion (the circle next to 10 is a light; 0:18-0:20 in the video shows the circles beside the buttons are lights and how they operated; it is noted that the display portion does not need to be located on the button to meet the claim limitation) to display whether being in an operated state or being in a non-operated state, and
wherein the small operation tool has the push-operating portion and does not have the display portion (as best understood, see the 112(b) rejection above, the light beside 18 does not function when 10 is pushed thus meeting the claim limitation).
Regarding claim 8, Deere discloses that the small operation tool is constituted of the plurality of push-operating portions arranged integrally (as best understood, see the 112(b) rejection above, the orientation of 18 meets this claim limitation).
Regarding claim 9, Deere discloses a rotating-operation tool (20) to be operated for working by being rotated around a longitudinal axis (the axial centerline of 20),
wherein the small operation tool and the rotating operation tool are arranged side by side in a direction of width of the arm rest (20 is to the right of 18 as shown in the figure provided by the Applicant; 20 does not need to be directly beside 18 to meet the claim limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deere & Company Armrest Console Controls NPL (hereinafter referred to as Deere) in view of Inaoka et al. (JP 2016-16739 A; see provided machine translation).
Regarding claim 10, Deere discloses all of the claim limitations, see above, but does not explicitly disclose an elevator device to lift and lower a working device,
wherein the small operation tool and the rotating-operation tool are configured to operate the elevator device.
Inaoka et al. teaches an elevator device (30) to lift and lower a working device (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the working vehicle of Deere to have an elevator device to lift and lower a working device, as taught by Inaoka et al., for the purpose of allowing other implements to be attached to the working vehicle so that the working vehicle can provide additional functions.  Furthermore, once Deere is modified by Inaoka et al., the small operation tool and the rotating-operation tool would configured to operate the elevator device since the limitation is an example of intended use/functional language.  See MPEP 2114.
Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Deere & Company Armrest Console Controls NPL (hereinafter referred to as Deere).
Regarding claim 11, Deere discloses that the surface of the arm rest includes:
a first area (to the left side of the arm rest) arranged to a side of the operator seat;
a second area (to the right side of the arm rest) arranged to another side opposed to the side of the operator seat; and
a third area (the area between the first and second areas) arranged between the first area and the second area,
wherein the traveling push-operating portion is arranged in the first area (the location of 10), and
wherein the rotating-operation tool is arranged in the second area (see the location of 20 in the figure Applicant provided).
Deere does not disclose that small operation tool is arranged in the third area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the small operation tool be arranged in the third area, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  Furthermore, moving the location of the small operation tool to be in the third area could be viewed as being more ergonomic depending on the user.  Also, having the small operation tool be arranged in the third area would not alter nor destroy the function of the working vehicle or the small operation tool.
Claims 1-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Deere & Company Armrest Console Controls NPL (hereinafter referred to as Deere) in view of Nimm zwei NPL (hereinafter referred to as Nimm).
Regarding claim 1, Deere discloses a working vehicle comprising:
an operator seat (the object the user is sitting on in the video); and
an arm rest (the arm rest is shown in the video and the video is directed to arm rest controls) arranged to a side of the operator seat and provided with a surface on which a plurality of operation tools (the buttons and switches shown in the figure provided by the Applicant) are arranged,
wherein the plurality of operation tools include one operation tool has:
a push-operating portion (10) to be operated by being pushed; and
a display portion (the circle next to 10 is a light; 0:18-0:20 in the video shows the circles beside the buttons are lights and how they operated; it is noted that the display portion does not need to be located on the button to meet the claim limitation) to display whether being in an operated state or being in a non-operated state.
Deere does not disclose a protrusion arranged between the push-operating portion and the display portion and separating the push-operating portion from the display portion.
Nimm teaches a protrusion (the ridge on the second button to the left as shown in Figure 2) arranged between a push-operating portion (the bottom of the second button to the left) and a display portion (the diagram at the top of the second button to the left) and separating the push-operating portion from the display portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one operation tool of Deere to have a protrusion arranged between the push-operating portion and the display portion and separating the push-operating portion from the display portion, as taught by Nimm, for the purpose of providing a structure that provides tactile feedback to the user so that the user can realize the position of their finger relative to the operation tool without looking at the operation tool.
Regarding claim 2, Deere in view of Nimm discloses that the protrusion extends straight between the push-operating portion and the display portion (see Figure 2 of Nimm).
Regarding claim 3, Deere discloses that the push-operating portion is provided with a symbol mark (the diagram on the push-operating portion) representing a content of operation,
wherein the display portion is a lamp (the circular portion is a light) to be lighted in the operated state and to be distinguished in the non-operated state.
Deere in view of Nimm does not disclose that the protrusion separates the symbol mark from the lamp.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion of Nimm to separate the symbol mark from the lamp because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  In this instance, the another operation tool only has a finite number of areas where the ridge can be located and placing the protrusion to separate the symbol mark from the lamp would be one of the finite number of options.  Furthermore, moving the another protrusion to separate the symbol mark from the lamp would provide a tactile feel that a user could engage with makes it beneficial to the swift identification of the another operation tool.
Regarding claim 4, Deere in view of Nimm discloses that the plurality of operation tools include another operation tool (12) that has the push-operating portion and does not have the display portion (there is no light beside 12), and
wherein the other operation tool has another protrusion (the ridge taught by Nimm).
Deere in view of Nimm does not disclose that the another protrusion is arranged on a position farther from the symbol mark in comparison to the protrusion of the one operation tool.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion of Nimm to be arranged on a position farther from the symbol mark in comparison to the protrusion of the one operation tool because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  In this instance, the another operation tool only has a finite number of areas where the ridge can be located and placing the ridge farther from the symbol mark in comparison to the protrusion of the one operation tool would be one of the finite number of options.  Furthermore, moving the another protrusion to be arranged on a position farther from the symbol mark in comparison to the protrusion of the one operation tool would provide a tactile feel that a user could engage with makes it beneficial to the swift identification of the another operation tool.
Regarding claim 5, Deere in view of Nimm discloses all of the claim limitations, see above, but does not disclose that the one operation tool has, in a plan view, a rectangular shape formed in a longitudinal direction and in a shorter direction,
wherein the display portion is arranged to one side in the longitudinal direction and is not configured to be pushable, and
wherein the push-operating portion is arranged to the other side in the longitudinal direction in comparison with the protrusion and is configured to be pushable.
Nimm teaches an operation tool (see Figure 2) that has, in a plan view, a rectangular shape (the buttons are rectangular in Figure 2) formed in a longitudinal direction (up and down) and in a shorter direction (left to right),
wherein a display portion (see the symbols in Figure 2) is arranged to one side in the longitudinal direction and is not configured to be pushable, and
wherein a push-operating portion (where the indention is located on each of the buttons in Figure 2) is arranged to the other side in the longitudinal direction in comparison with the protrusion and is configured to be pushable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one operation tool of Deere in view of Nimm to have, in a plan view, a rectangular shape formed in a longitudinal direction and in a shorter direction, to have the display portion be arranged to one side in the longitudinal direction and is not configured to be pushable, and to have the push-operating portion be arranged to the other side in the longitudinal direction in comparison with the protrusion and is configured to be pushable, as taught by Nimm, for the purpose of providing a button shape that allows for a greater amount of a user’s finger to be in contact with the operation tool thus allowing for a desired tactile feeling.
	**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okazaki (WO 2015/016134 A1) discloses a plurality of switches that have markings, and what appears to be a structure that separates one end of a switch to another end of a switch.
Denny (US 6,039,141) discloses a moving operator and display unit comprised of an operator seat, an arm rest, and a plurality of switches located at a side of the arm rest.
Lipp (US 4,857,678) discloses a switch that has a plurality of markings and a protrusion that protrudes from an outer surface of the switch.
Yoshimura (US 4,354,079) discloses a push button switch that has a lighting element located at one end of the switch.
Lin (EP 2120430 A1) discloses a mobile phone that has buttons with a plurality of embodiments that show different forms of protrusions on an outer surface of the buttons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656